DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8 & 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (Retinal 3D: Augmented Reality Near-Eye Display Via Pupil-Tracked Light Field Projection on Retina, ACM Transactions on Graphics, Vol. 36, No. 6, pp. 190:1-13, November 2017) in view of Kim et al. (Wide-angle, nonmechanical beam steering using thin liquid crystal polarization gratings, Proc. SPIE 7093, Advanced Wavefront Control: Methods, Devices, and Applications VI, 709302, 2008).
Jang and Kim disclose beam steering elements. Therefore, they are analogous art.
Regarding claim 1, Jang discloses an optical system comprising: a beam-steering mirror device (Fig. 6: steering mirror).
Jang neither teaches nor suggests two Pancharatnam-Berry Phase (PBP) gratings; and a switchable half-wave plate disposed between the PBP gratings; wherein the PBP gratings and the switchable half-wave plate are controllable to increase a steering range of the beam-steering device 
However, Kim discloses an optical system comprising two Pancharatnam-Berry Phase (PBP) gratings (Fig. 6(c): passive polymer PGs); and a switchable half-wave plate disposed between the PBP gratings (Fig. 6(c): LC half-waveplate); wherein the PBP gratings and the switchable half-wave plate are controllable to increase a steering range of the beam-steering mirror device (see Figs. 1 & 4, as well as text accompanying Fig. 4: the addition of a coarse steering element increases the angular range compared to just the fine steering element). Among the benefits of this configuration includes allowing larger deflection angles to be reached (p. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Jang by providing two Pancharatnam-Berry Phase (PBP) gratings; and a switchable half-wave plate disposed between the PBP gratings; wherein the PBP gratings and the switchable half-wave plate are controllable to increase a steering range of the beam-steering device, as taught by Kim, in order to allow larger deflection angles to be reached.
Regarding claim 4, Jang and Kim disclose two additional PBP gratings and an additional switchable half-wave plate disposed between the two additional PBP gratings (see Kim Fig. 6(c): 10 PGs with LC half-waveplates therebetween).  
Regarding claim 5, Jang and Kim disclose the two PBP gratings and the switchable half-wave plate are configured to steer light in a first direction, and wherein the two additional PBP gratings and the additional switchable half-wave plate are configured to steer light in a second direction that is perpendicular to the first direction (Kim p. 6: two-dimensional steering at azimuthal & elevation angles).  
Regarding claim 7, Jang and Kim neither teach nor suggest the two PBP gratings and the switchable half-wave plate are disposed in a light path before the beam-steering mirror device (see Kim Fig. 1: after fine steering element).  
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because larger deflection angles should be achieved regardless of the relative arrangement of the PGP gratings and the beam steering mirror.  The benefits of this modification include reducing stray light and ensuring all of the deflected light reaches the bean steering mirror.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Jang and Kim such that the two PBP gratings and the switchable half-wave plate are disposed in a light path before the beam-steering mirror device, in order to reduce stray light and ensure all of the deflected light reaches the bean steering mirror.
Regarding claim 8, Jang and Kim disclose the optical system is included in a foveal display module of a head-mounted display configured to focus imagery on a foveal region of an eye gaze of a user (Jang Fig. 6 p. 6: head-mounted).  
Regarding claim 10, Jang discloses a display system comprising: a light source (Fig. 6: single or multi LSP); and a beam-steering mirror device (Fig. 6: steering mirror).
Jang neither teaches nor suggests an optical stack comprising a plurality of Pancharatnam-Berry Phase (PBP) gratings, wherein the optical stack is switchable between at least two modes; wherein the optical stack is controllable to increase a steering range of the beam-steering mirror device 
However, Kim discloses an optical stack comprising two Pancharatnam-Berry Phase (PBP) gratings (Fig. 6(c): passive polymer PGs), wherein the optical stack is switchable between at least two modes (p. 5: for each pair, both on/both off, on/off, off/on); wherein the optical stack is controllable to increase a steering range of a beam-steering device (see Figs. 1 & 4, as well as text accompanying Fig. 4: the addition of a coarse steering element increases the angular range compared to just the fine steering element). Among the benefits of this configuration includes allowing larger deflection angles to be reached (p. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Jang by providing an optical stack comprising a plurality of Pancharatnam-Berry Phase (PBP) gratings, wherein the optical stack is switchable between at least two modes; wherein the optical stack is controllable to increase a steering range of the beam-steering mirror device, as taught by Kim, in order to allow larger deflection angles to be reached.
Regarding claim 11, Jang and Kim disclose the at least two modes include a first mode in which light incident on the optical stack passes through the optical stack and a second mode in which light incident on the optical stack is diffracted at an angle by the optical stack (Kim p. 5).  
	Regarding claim 12, Jang and Kim disclose the optical stack comprises two PBP gratings and a switchable half-wave plate disposed between the two PBP gratings (Kim Fig. 6(b): passive PGs with LC half-waveplates therebetween).  
	Regarding claim 13, Jang and Kim disclose the optical stack further comprises two additional PBP gratings and an additional switchable half- wave plate disposed between the two additional PBP gratings (Kim Fig. 6(b) & p. 6: 5 stages).  
	Regarding claim 14, Jang and Kim disclose the two PBP gratings and the switchable half-wave plate are used to steer light in a first direction, and wherein the two additional PBP gratings and the additional half-wave plate are used to steer light in a second direction that is perpendicular to the first direction (Kim p. 6: two-dimensional steering at azimuthal & elevation angles).  
	Regarding claim 15, Jang and Kim disclose the beam-steering mirror device comprises a microelectro-mechanical system (MEMS) mirror (Jang p. 5: MEMS mirror).  
	Regarding claim 16, Jang and Kim neither teach nor suggest the optical stack is disposed in a light path before the beam-steering mirror device.  
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because larger deflection angles should be achieved regardless of the relative arrangement of the optical stack and the beam steering mirror.  The benefits of this modification include reducing stray light and ensuring all of the deflected light reaches the bean steering mirror.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Jang and Kim such that the optical stack is disposed in a light path before the MEMS beam-steering mirror device, in order to reduce stray light and ensure all of the deflected light reaches the bean steering mirror.
	Regarding claim 17, Jang and Kim disclose the display system is included in an artificial reality system (Jang p. 2: virtual retinal display).  
Alternatively, claims 1-3, 7, 9-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2019/0075281 A1, from IDS) in view of Jang et al.
Hall and Jang disclose beam-steering devices. Therefore, they are analogous art.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Hall discloses an optical system comprising: two Pancharatnam-Berry Phase (PBP) gratings (Fig. 3F: 366 & 368 – passive polarization gratings; para [0053]: may be PBP liquid crystal gratings); a switchable half-wave plate disposed between the PBP gratings (Fig. 3F: 364 – liquid crystal half-waveplate; para [0052]: switchable between a state in which it does not change the polarization of incident light, and a state in which it can change a handedness of incident light); and a beam-steering device (Fig. 3A: 305 – fine steering element), wherein the PBP gratings and the switchable half-wave plate are controllable to increase a steering range of the beam-steering device (see Fig. 3A: compare steering range of light exiting fine steering element 305 vs coarse steering element 310).
Hall neither teaches nor suggests the beam-steering device is a beam-steering mirror device (para [0037]: fine steering element 305 may operate reflectively).  
However, Jang discloses an optical system comprising a beam-steering mirror (Fig. 6: steering mirror). Among the benefits of this configuration includes allowing the system to be made more compact (for example, a folded light path can be created using a mirror as opposed to a refractive optical element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Hall such that the beam-steering device is a beam-steering mirror device, as taught by Jang, in order to allow the device to be made more compact.
Regarding claim 2, Hall and Jang disclose the PBP gratings are configured to diffract light at an angle when the switchable half-wave plate is switched on; and the PBP gratings are configured to pass through light when the switchable half- wave plate is switched off (Hall para [0054]: zero diffraction when half-waveplates 362 & 364 are off).  
Regarding claim 3, Hall and Jang disclose an eye tracking module (Hall Fig. 6: 660 – tracking module), wherein the switchable half-wave plate is controlled based on a pupil position determined using the first eye tracking module (Hall para [0111]: “the varifocal module 650 may control what portion of a local area surrounding the DCA 620 is being scanned and sensed based in part on information about vergence and/or accommodation of the user's eye in order to mitigate vergence-accommodation conflict”) (see Hall Figs. 1-2, 3A, 3F, 6: the coarse steering element 310 is incorporated within beam steering assembly 300, which is incorporated within DCA 240/620; see also Fig. 3F: the liquid crystal half-waveplates are controlled by controller 315).
Regarding claim 7, Hall and Jang neither teach nor suggest the two PBP gratings and the switchable half-wave plate are disposed in a light path before the beam-steering mirror device (see Hall Fig. 3A: after fine steering element).  
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because larger deflection angles should be achieved regardless of the relative arrangement of the PGP gratings and the beam steering mirror.  The benefits of this modification include reducing stray light and ensuring all of the deflected light reaches the bean steering mirror.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Hall and Jang such that the two PBP gratings and the switchable half-wave plate are disposed in a light path before the beam-steering mirror device, in order to reduce stray light and ensure all of the deflected light reaches the bean steering mirror.
Regarding claim 9, Hall and Jang disclose the switchable half-wave plate passes through light in an off state and changes a handedness of polarization of light in an on state (Hall para [0052]).
Regarding claim 10, Hall discloses a display system comprising: a light source (para [0037]: illumination source); an optical stack comprising a plurality of Pancharatnam-Berry Phase (PBP) gratings (Fig. 3F: 366 & 368 – passive polarization gratings; para [0053]: may be PBP liquid crystal gratings), wherein the optical stack is switchable between at least two modes (para [0054]: 3 states); and a beam-steering device (Fig. 3A: 305 – fine steering element), wherein the optical stack is controllable to increase a steering range of the beam-steering device (see Fig. 3A: compare steering range of light exiting fine steering element 305 vs coarse steering element 310).
Hall neither teaches nor suggests the beam-steering device is a beam-steering mirror device (para [0037]: fine steering element 305 may operate reflectively).  
However, Jang discloses an optical system comprising a beam-steering mirror (Fig. 6: steering mirror). Among the benefits of this configuration includes allowing the system to be made more compact (for example, a folded light path can be created using a mirror as opposed to a refractive optical element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of Hall such that the beam-steering device is a beam-steering mirror device, as taught by Jang, in order to allow the device to be made more compact.
Regarding claim 12, Hall and Jang disclose the optical stack comprises two PBP gratings and a switchable half-wave plate disposed between the two PBP gratings (Hall Fig. 3F).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,294,184. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the ‘184 patent includes all the limitations of claim 1 of the present application.
Response to Arguments
	Applicant's arguments submitted 7/19/22 have been considered, but are not found persuasive.
	Applicant argues: (1) the prior art does not teach the combination of PBP gratings and a liquid crystal half-wave plate with a steering mirror (p. 7 of Remarks); and (2) an ordinarily skilled artisan would not modify Jang’s beam steering system by including PBP gratings and a half-wave place to increase a steering range, because Jang’s steering mirror “scans light flowing in every direction through every point in space,” and an ordinarily skilled artisan would not look to Kim or Hall to increase its steering range (pp. 7-8 of Remarks).
	Examiner respectfully disagrees.  
	Regarding argument (1), it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Jang-Kim and Hall-Jang combinations are seen to teach all the limitations of claims 1, 4-5, 7-8, 10 & 17 (Jang-Kim) and claims 1-3, 7, 9-10 & 12 (Hall-Jang), as set forth above and in the previous Office Action. There is currently no argument or evidence of record of a teaching away from the proposed modifications, or that such modifications would change the principle of operation of the references, or render them unsatisfactory for their intended purposes. MPEP 2143.01.
	Regarding argument (2), Counsel's assertion that an ordinarily skilled artisan would not be motivated to modify Jang’s steering mirror because it already “scans light flowing in every direction through every point in space,” is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c). This argument may be persuasive as to the rejections of claims 1, 4-5, 7-8 & 10-17 if supported by evidence such as a declaration.
	However, this argument would not be persuasive as to claims 1-3, 7, 9-10 & 12, because the rejection as set forth proposes modifying Hall’s optical system by replacing the beam-steering device with the beam-steering mirror of Jang for the purpose of allowing the size of the system to be reduced (see rejection of claim 1 under Hall-Jang combination above and in the previous office action). There is currently no argument or evidence of record suggesting an ordinarily skilled artisan would not be motivated to modify Hall’s system in this manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872